DETAILED ACTION
Allowable Subject Matter
Claims 1-8 have been cancelled.

Claim 9-18 are allowed. The following is an examiner’s statement of reasons for allowance: 

Shabtay et al. (US 2010/0234071) and Usui (US 8,817,727) are considered as the closest prior art to the claimed invention. Shabtay (Figs. 2, 4) discloses a vehicle integrated communication system (VCS) 100 comprising: a processor 102, a plurality of radios 106, multiple antenna system (MAS) 104, one or more vehicle integrated subsystem 120 (shown in Fig. 3), protocol stacks 116, internal volatile storage 112, persistent storage 108, flash memory 110, a multi-antenna radio frequency (RF) module, and among other things (see, paragraphs [0010]-[0011]). Usui (Figs. 1, 2, and 12) discloses an on-board wireless communication system, comprising a base station (BS) 1 and a mobile station (MS) 2 having an on-board wireless communication apparatus. The mobile station 2 is shown in Fig. 2, which is constructed as a part of a navigation system for implementing navigation functions, and includes a reception antenna 100, a demodulation unit 101, a reception buffer unit 102, and a reception signal processing unit 103, an upper layer 104, a wireless control unit 105, a transmission signal processing unit 106, an transmission buffer unit 107, a modulation unit 108, a transmission antenna 109, a GPS unit 110, and a vehicle speedometer unit 111 (col. 3, lines 35-67). 


  
Regarding claims 15-18, the claimed invention differs from the prior art on record is that the prior art, which is either considered individually or in a combination thereof, fails to teach or suggest the steps of: adjusting, by a frequency reduction module of the vehicle, the high value of the frequency of the high-frequency signals to a low value prior to transport along the line; and adjusting, by a frequency increasing module, low-frequency signals back to the original high value of the frequency after transport along the line. Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809